The action was brought by the receiver of an insolvent bank upon four promissory notes, all of which were made by the defendant husband and two of which were indorsed by the defendant wife. Upon a directed verdict, judgment was entered against both defendants upon the notes indorsed by the wife, and against the defendant husband only, in the sum of $53,376.22, upon the notes not indorsed. No appeal has been taken from that part of the judgment which is against both defendants. Judgment, in so far as it is against William Fowler in the sum of $53,376.22, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ.